         Case 1:14-cr-00483-LAP Document 307 Filed 12/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                        No. 14-CR-483 (LAP)

ISRAEL REYES,                                            ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Defendant Israel Reyes’s motion

for compassionate release [dkt. no. 304] based on the ongoing

COVID-19 pandemic.       The Government shall respond to Mr. Reyes’s

motion no later than January 15, 2021.          Mr. Reyes may file a

reply by no later than February 15, 2021.           Because Mr. Reyes’s

petition is straightforward, his request for appointment of

counsel is DENIED.       The Clerk of the Court shall mail a copy

of this order to Mr. Reyes.

SO ORDERED.

Dated:       December 16, 2020
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
